Citation Nr: 0638586	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-49 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hypertension with myocardial infarction and renal 
insufficiency.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant/veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued an initial 10 percent 
rating for hypertension and denied entitlement to a total 
rating based on individual unemployability.  In December 
1997, the RO increased the rating for hypertension to 30 
percent, but recharacterized the disability as hypertension 
with myocardial infarction and renal insufficiency and 
assigned the 30 percent rating under a different diagnostic 
code effective June 1, 1995, effectively assigning a staged 
rating for the veteran's hypertension as the 10 percent 
rating from May 1989 to June 1995 was continued.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2000, the Board considered the veteran's appeal and 
denied a rating higher than 10 percent for the period of May 
9, 1989, to June 1, 1995.  The issues of entitlement to a 
rating higher than 30 percent for hypertension with 
myocardial infarction and renal insufficiency and for a total 
rating based on individual unemployability were remanded for 
additional development of the medical record.  The Board then 
denied the claims in a November 2002 decision and the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

In a May 2006 memorandum decision, the Court set aside the 
Board's November 2002 decision and remanded the issues for 
further consideration.  Specifically, the Court stated that 
VA must consider the veteran's claim of entitlement to a 
separate rating for hypertension under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, as well as separate ratings for each 
manifestation of his heart disease pursuant to 38 C.F.R. 
§ 4.25(b).  Complete reasons and bases are required to 
explain the use of various diagnostic codes and assignment of 
effective dates.  The Court found that the veteran's claim of 
entitlement to a total rating was inextricably intertwined 
with the various claims related to his quest for higher 
schedular ratings and, as such, remanded that claim as well.

In a November 2006 brief, the veteran's attorney requested 
that the veteran's 10 percent rating under Diagnostic Code 
7101 be reinstated as of May 1989 as the rating was protected 
under 38 C.F.R. § 3.344.  A request for a higher rating for 
hypertension under Diagnostic Code 7101 was also put forth.  
These issues are not before the Board for adjudication and 
are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the medical evidence reveals that the veteran has 
a number of disabilities which have been attributed to his 
long-standing history of hypertension.  He was initially 
rated as 10 percent disabled based solely on evidence of 
elevated blood pressure readings under Diagnostic Code 7101.  
It was subsequently determined that he had had a myocardial 
infarction in June 1995 and, as a consequence, the RO 
determined that the more advantageous rating for the veteran 
was a 30 percent rating under Diagnostic Code 7005.  
Unfortunately, the RO elected to change the use of rating 
criteria without explaining to the veteran why keeping the 10 
percent rating under Diagnostic Code 7101 would create a 
pyramided rating if it were allowed to stand in addition to 
the 30 percent rating under Diagnostic Code 7005.  See 
38 C.F.R. § 4.14.  This aspect of the veteran's claim has yet 
to be explored and must be remanded for development of the 
medical record in the form of a medical opinion pursuant to 
38 C.F.R. § 3.159(c)(4).


Additionally, the veteran's request for a higher rating for 
hypertension, residuals of myocardial infarction, and renal 
insufficiency must be considered under 38 C.F.R. § 4.25(b) to 
determine if separate ratings would be more advantageous to 
the veteran.  In order to properly evaluate this aspect of 
the veteran's claim, the Board finds that a medical 
evaluation and opinion is also required under 38 C.F.R. 
§ 3.159(c)(4). 

Upon remand, the veteran should be advised of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA).  This appeal has been pending since 1997 and the 
veteran has not been provided with adequate notice.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the veteran 
with respect to all aspects of his claim 
of entitlement to an increased initial 
rating and a total rating based on 
individual unemployability.  Perform all 
development deemed necessary as a result 
of a review of the claims folder and any 
response(s) received from the veteran.

2.  After all necessary development is 
performed, schedule the veteran for an 
examination with the appropriate 
specialist(s) to determine the nature and 
severity of his heart disease.  The 
examiner(s) should be provided with the 
claims folder and requested to review all 
pertinent medical evidence.  The 
examiner(s) should perform all necessary 
testing, render all appropriate 
diagnoses, and comment on the veteran's 
history of myocardial infarction in June 
1995.  The examiner(s) should provide 
opinions on the following issues:

(a) describe the functional impairment 
caused by hypertension;

(b) describe the functional impairment 
caused by the residuals of myocardial 
infarction;

(c) describe the functional impairment 
caused by renal insufficiency;

(d) describe whether the veteran's 
hypertension causes functional impairment 
separate and apart from the residuals of 
myocardial infarction and renal 
insufficiency;

(e) if a laboratory determination of 
metabolic equivalent (MET) by exercise 
testing cannot be done for medical 
reasons, estimate the level of activity 
(expressed in METs and supported by 
specific examples such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness or 
syncope that is attributable to the 
veteran's heart disease and NOT to his 
morbid obesity.

(f) whether the veteran's service-
connected disabilities prevent him from 
performing any form of gainful 
employment.  Again, the examiner should 
state whether the veteran's morbid 
obesity is the cause of limitation as 
opposed to his heart disease.

The examiner(s) is also requested to set 
forth a timeline, based upon a review of 
the medical record, as to when the 
veteran reached each level of functional 
impairment described by the examiner(s).  
All opinions expressed must be supported 
by complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  All appropriate ratings should 
be assigned and the use of each 
diagnostic code explained in full; 
entitlement to separate ratings for 
hypertension, the residuals of myocardial 
infarction and renal insufficiency should 
be discussed and it should be explained 
why a single rating under Diagnostic Code 
7005 or separate ratings under various 
diagnostic codes specific to each 
disability is more advantageous; the 
assignment of effective dates for staged 
ratings must be explained in full.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



